Citation Nr: 1808712	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing loss, currently rated as 20 percent prior to June 14, 2017.

2. Entitlement to an increased rating for bilateral hearing loss, currently rated as 50 percent from June 14, 2017.

3. Entitlement to total disability due to individual unemployability based on service-connected disabilities on an extra-schedular basis under 38 C.F.R. § 4.16(b) (2017).


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.
These matters come before the Board of Veterans Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which increased the Veteran's disability rating for bilateral hearing loss to 20 percent effective November 26, 2013, the date the Veteran filed his claim for an increased rating.  The Veteran timely appealed the increased rating claim. 

In November 2017, the RO increased the Veteran's disability rating for bilateral hearing loss to 50 percent, effective June 14, 2017.  This created a staged rating, as indicated on the title page.  The Veteran has not withdrawn his appeal for a higher rating before or after the effective date of the increased rating and the Board will therefore consider whether a higher rating is warranted for any portion of the appeal period.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The Veteran has alleged an inability to retain employment due to his service-connected bilateral hearing loss.  See, e.g., Veteran's correspondence, December 2017.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue of entitlement to a TDIU is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 14, 2017, the Veteran demonstrated, at worst, level IV hearing acuity in his right ear and level VIII hearing acuity in his left ear.
2.  From June 14, 2017, the Veteran demonstrated, at worst, level VIII hearing acuity in his right ear and level IX hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for bilateral hearing loss prior to June 14, 2017, have not been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, DC 6100 (2017).

2.  The criteria for a rating in excess of 50 percent for bilateral hearing loss from June 14, 2017, have not been met.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, the nonservice-connected ear is a Roman numeral designation of I.  38 C.F.R. § 4.85(f).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In the present case, the Veteran contends that he should receive a disability rating in excess of 20 percent prior to June 14, 2017, and in excess of 50 percent thereafter. 

A March 2014 VA audiological examination reflects puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
70
75
70
LEFT
70
80
90
85

Puretone averages were 64 decibels for the right ear, and 81 decibels for the left ear.  Speech audiometry based on the Maryland CNC revealed speech recognition ability of 80 percent in the right ear, and of 56 percent in the left ear.  The Veteran did not report any impact to his activities of daily life, including his ability to work.  

Based on those results, the Veteran's left ear hearing loss meets the criteria under 38 C.F.R. § 4.86 and will be considered under both Table VI and Table VIA.  The Board will determine the Roman numeral designation under whichever results in the higher numeral.  Here, under Table VI, the Veteran demonstrated level VIII hearing impairment, and under Table VIA he demonstrated level VII hearing impairment.  As such, the Board will apply level VIII under Table VI for left ear hearing loss.  Concerning the Veteran's right ear hearing loss, based on those results with the utilization of Table VI, the Veteran demonstrated level IV hearing impairment.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a 20 percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

An October 2015 VA audiological examination reflects puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
70
85
LEFT
75
75
85
90

Puretone averages were 65 decibels for the right ear, and 81 decibels for the left ear.  Speech audiometry based on the Maryland CNC revealed speech recognition ability of 84 percent in the right ear, and of 60 percent in the left ear.  The Veteran reported that he had difficulty hearing some things at the theatre, on television, and at airports.  He stated that he did not hear when things fell on a carpet or rug, and the sizzle of a pan.  He explained that he had to ask someone next to him in meetings what someone said, and had to ask people to repeat themselves during conversations.  

Based on those results, the Veteran's left ear hearing loss meets the criteria under 38 C.F.R. § 4.86 and will be considered under both Table VI and Table VIA.  Here, under Table VI, the Veteran demonstrated level VII hearing impairment, and under Table VIA he demonstrated level VII hearing impairment.  As such, the Board will apply level VII under both Table VI and Table VIA for left ear hearing loss.  Concerning the Veteran's right ear hearing loss, based on those results with the utilization of Table VI, the Veteran demonstrated level III hearing impairment.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a 20 percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

A June 2017 VA audiological examination reflects puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
80
85
LEFT
75
70
85
85
Puretone averages were 70 decibels for the right ear, and 79 decibels for the left ear.  Speech audiometry based on the Maryland CNC revealed speech recognition ability of 56 percent in the right ear, and of 48 percent in the left ear.  The Veteran stated that sometimes in he had difficulty understanding people when speaking one-on-one.  He also reported problems understanding people over the telephone, and what was being said on the television and radio.  He explained that he had difficulty with comprehension in meeting rooms, auditoriums, and theatre; and that he missed innuendos expressed in the theatre.  He reported that he had trouble hearing and understanding what was being said at the airport or train station, and that he was concerned about hearing directions in those settings.  He stated that he had to ask people what was being said.  

Based on those results, the Veteran's left ear hearing loss meets the criteria under 38 C.F.R. § 4.86 and will be considered under both Table VI and Table VIA.  Here, under Table VI, the Veteran demonstrated level IX hearing impairment, and under Table VIA he demonstrated level VII hearing impairment.  As such, the Board will apply level IX under Table VI for left ear hearing loss.  Concerning the Veteran's right ear hearing loss, based on those results with the utilization of Table VI, the Veteran demonstrated level VIII hearing impairment.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a 50 percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid. The Court also addressed the requirements for an adequate VA audiological examination report. The Court upheld VA's policy of conducting audiometry testing in a sound controlled room. The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  For the reasons indicated in the discussion above, the Board finds that the examinations obtained in this case are adequate, as they included a discussion of the functional effects of the hearing loss, as well as being predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and documenting that the examiners conducted a full physical examination of the Veteran.

As such, the Board finds that prior to June 14, 2017, a rating in excess of 20 percent for bilateral hearing loss is not warranted; and that from June 14, 2017, a rating in excess of 50 percent is not warranted.  As the preponderance of the evidence reflects that these ratings are warranted based on a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the benefit of the doubt doctrine is not for application.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 U.S.C. § 5107; 38 C.F.R. § 4.3. 

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a rating higher than 20 percent disabling for bilateral hearing loss prior to June 14, 2017, is denied.

Entitlement to a rating higher than 50 percent disabling for bilateral hearing loss from June 14, 2017, is denied.

REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim for a TDIU.

The Board notes that the Veteran is only service-connected for his bilateral hearing loss, currently rated as 50 percent disabling.  The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  As such, the Veteran does not meet the schedular criteria for entitlement to a TDIU.

In his December 2017 letter, the Veteran stated that he was a doctor and that his hearing loss impaired his ability to work because he could no longer use a stethoscope to listen to his patients' heartbeats and lungs.  He explained that, were he to seek part-time work or even a volunteer position, he could endanger patients due to his service-connected hearing loss.  As stated above, the Board finds that a claim for a TDIU is properly before the Board as part and parcel of the Veteran's claim for an increased rating for his service-connected bilateral hearing loss.  Rice, 22 Vet. App. at 447.  

As the Veteran does not meet the schedular criteria for a TDIU, the Board cannot grant TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001) (holding that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration).  The issue of entitlement to a TDIU will therefore be remanded for initial AOJ development and adjudication, to include proving the Veteran with the formal TDIU application, VA Form 21-8940, and considering whether referral of the claim to the Director of Compensation under 38 C.F.R. §4.16(b) is appropriate. 

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a VA Form 21-8940 to the Veteran.
2.  Review the claims file and conduct any additional development deemed appropriate.

3.  After completing any additional development deemed necessary, readjudicate the issue of entitlement to a TDIU, to include submitting to the Director of Compensation the matter of the Veteran's entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) due to his service-connected disability.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


